KONARED CORPORATION 2829 Ala Kalanikaumaka St., Suite F-133 Koloa, HI 96756 July 15, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attention: John Reynolds Assistant Director Re: KonaRed Corporation (the “Company”) Registration Statement on Form S-1 (the “Registration Statement”) filed July 6, 2015 File No. 333-205496 Ladies and Gentlemen: Please disregard our previous correspondence filed earlier today, which included an incorrect date. Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, the Company respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 3:00pm, Eastern Time, on Thursday, July 16, 2015, or as soon thereafter as practicable. We acknowledge that ● should the United States Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions, please do not hesitate to contact the Company’s legal counsel: Sichenzia Ross Friedman Ference LLP, Attn: Peter DiChiara, at 212.981.6767; or John Dawe our Chief Financial Officer, at 604.939.2444. Yours truly, KONARED CORPORATION /s/ Shaun Roberts Shaun Roberts Chief Executive Officer and a Director
